        Case 1:21-cr-00079-KPF Document 6 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   v.                                21 Cr. 79 (KPF)

NABRIEL MELENDEZ,                                        ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for an initial conference in

this matter on February 24, 2021, at 10:30 a.m., with a backup date and

time of February 26, 2021, at 10:30 a.m. The conference will proceed by video.

Access instructions will be provided in advance of the conference.

      SO ORDERED.

Dated: February 9, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
